Name: Commission Regulation (EEC) No 2700/89 of 6 September 1989 introducing a countervailing charge on certain varieties of plum originating in Bulgaria
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 9 . 89 Official Journal of the European Communities No L 261 /27 COMMISSION REGULATION (EEC) No 2700/89 of 6 September 1989 introducing a countervailing charge on certain varieties of plum originating in Bulgaria days ; whereas the conditions specified in Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are therefore fulfilled and the countervailing charge on imports of certain varieties of plum originating in Bulgaria can be abolished, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 11 19/89 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 2545/89 (3), as amended by Regulation (EEC) No 2605/89 (4), intro ­ duced a countervailing charge on certain varieties of plum originating in Bulgaria ; Whereas for these varieties of plum originating in Bulgaria there were no prices for six consecutive working Article 1 Regulation (EEC) No 2545/89 is hereby repealed. Article 2 This Regulation shall enter into force On 7 September 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 September 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118 , 20 . 5. 1972, p. 1 . (2) OJ No L 118, 29 . 4. 1989, p. 12. 0 OJ No L 246, 23 . 8 . 1989, p. 7. O OJ No L 251 , 29 . 8 . 1989, p. 13.